--------------------------------------------------------------------------------

                            TENTH COURT OF APPEALS

Chief Justice
    Tom Gray

Justice
     Rex D. Davis
     Al Scoggins

                          McLennan County Courthouse
                         501 Washington Avenue, Rm 415
                            Waco, Texas 76701-1373
            Phone: (254) 757-5200              Fax: (254) 757-2822



                    Clerk
     Sharri Roessler
                                       
                                April 16, 2015
                                       
                                       
In accordance with the enclosed Memorandum Opinion, below is the judgment in the numbered cause set out herein to be entered in the Minutes of this Court as of the 16[th] day of April, 2015.

10-11-00268-CR	JOSE ANGEL BEDOLLA v. THE STATE OF TEXAS - ON APPEAL FROM THE 272[ND] DISTRICT COURT OF BRAZOS COUNTY - TRIAL COURT NO. 09-02939-CRF-272  -  AFFIRMED IN PART, REVERSED AND REMANDED IN PART - Memorandum Opinion by Justice Davis:

"This cause came on to be heard on the transcript of the record, and the same being considered, because it is the opinion of this Court that there was no error in the judgment of conviction of the court below on the offense of leaving the scene of an accident involving injury, but that there was error in the judgment of conviction of the court below on the offense of aggravated assault with a deadly weapon, it is therefore ordered, adjudged, and decreed that the judgment of conviction on the offense of leaving the scene of an accident involving injury be, and hereby is, affirmed in accordance with the opinion of this Court.  It is further ordered that the judgment of conviction of the court below on the offense of aggravated assault with a deadly weapon be, and hereby is, reversed and the cause remanded for a new trial in accordance with the opinion of this Court, and that this decision be certified below for observance."